            Case 2:20-cv-00215-JM-JJV Document 8 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JOHN W. FRAZIER                                                                    PLAINTIFF
Reg. #19124-033

v.                             CASE NO: 2:20-cv-00215-JM-JJV

USA, et al.                                                                  DEFENDANTS


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.       Plaintiff’s Motion (Doc. No. 5) is DENIED.

       2.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

       DATED this 17th day of November, 2020.




                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
